Citation Nr: 1231975	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-24 877	)	DATE
	)
	)
MERGED APPEAL

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for facial injuries (also claimed as deformed facial bones, deformed septum, massive scar tissue formation, and facial scars).    

2.  Entitlement to service connection for posttraumatic stress disorder.  

3.  Entitlement to service connection for back pain.   

4.  Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide or chemical exposure.       

5.  Entitlement to service connection for obstructive sleep apnea (claimed as breathing, respiratory and sleeping problems, and blackouts), to include as secondary to service-connected traumatic brain injury/status post basilar skull fracture and/or depression.  





REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and two observers


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION


The Veteran had active service from September 1977 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2005 and June 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.                 

In regard to the Veteran's claim for service connection for obstructive sleep apnea, the Board recognizes that the claim has been developed on a direct basis.  However, in a statement from the Veteran's representative, Military Order of the Purple Heart, dated in August 2012, they maintained that the Veteran's sleep apnea was also caused or aggravated by his service-connected traumatic brain injury/status post basilar skull fracture and/or depression.  


In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the United States Court of Appeals for Veterans Claims (Court) specifically stated that "[t]he proposition that separate theories in support of a claim for benefits for a particular disability equate to separate claims for benefits for that disability is no longer the law."  Id. at 551.  In Roebuck v. Nicholson, the Court recognized that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  20 Vet. App. 307, 313 (2006).

In light of the statement from the Veteran's representative, the Board observes that the Veteran is seeking service connection for obstructive sleep apnea on both direct and secondary bases.  Thus, the Board has re-characterized the issue on appeal as shown on the title page of this decision.

In August 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Denver RO.  A transcript of that proceeding has been associated with the claims folder.  

This case was remanded by the Board in May 2010.  With respect to the issues of entitlement to service connection for facial injuries, PTSD, back pain, and diabetes mellitus type II, the purposes of the remand have been met and the case is ready for appellate consideration.  

In regard to the issue of entitlement to service connection for obstructive sleep apnea, on both direct and secondary bases, for the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.

The issues of entitlement to service connection for a neck disability, a left hip disability, a left ankle disability, a left wrist disability, and a right ankle disability, were all originally developed for appellate review.  However, in a May 2012 rating action, the RO granted service connection for the aforementioned disabilities.  Therefore, these issues are no longer before the Board.  

In regard to the claim for service connection for a neck disability, that issue was previously characterized as entitlement to service connection for neck, back, and other unspecified joint pain.  As stated above, by a May 2012 rating action, service connection was granted for a neck disability.  The Board recognizes that in the May 2012 rating, the RO stated that their decision represented a full and final determination of the issue on appeal.  In this regard, the RO characterized the issue on appeal as entitlement to service connection for a neck disability, claimed as neck, back, and other unspecified joint pain.  However, the Board observes that the issue had been developed for neck pain, in addition to back and unspecified joint pain, not just neck pain.  Thus, the issue of entitlement to service connection for back pain remains on appeal.  

In regard to other unspecified joint pain, in the March 2012 VA examination, the Veteran stated that his unspecified joint pain was also a reference to his right hip disability.  In this regard, in the May 2010 remand, the Board noted that the Veteran had raised the issues of entitlement to service connection for right knee and hip disabilities due to overcompensation of the left leg and hip disabilities.  The Board observes that the Veteran is now service-connected for left ankle and hip disabilities.  In addition, in the March 2012 VA examination report, the examiner opined that the Veteran's right hip disability, currently diagnosed as degenerative joint disease of the right hip, was caused by the Veteran's service-connected left knee and foot disabilities.  However, there is no evidence of record showing that the RO subsequently developed and adjudicated the claims for service connection for right knee and hip disabilities, as secondary to service-connected left hip, knee, ankle, and foot disabilities.  Therefore, these issues are once again referred to the RO for appropriate action.   

Upon a review of the evidence of record, the Board notes that the Veteran meets the schedular criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See 38 C.F.R. § 4.16 (2011) (providing the criteria for a TDIU).  Thus, the issue of entitlement to a TDIU rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  In July 1983, while the Veteran was in the military, he was involved in a motorcycle accident and sustained a right distal fracture, a left patellar fracture, left foot metatarsal fractures, and a basilar skull fracture.    

2.  The preponderance of the credible evidence shows that the Veteran does not have facial injuries.   

3.  The preponderance of the most competent and probative evidence of record is against a finding that the Veteran has PTSD.  

4.  It is at least as likely as not that the Veteran injured his back when he was involved in the in-service motorcycle accident.  

5.  The relevant competent evidence is in relative equipoise as to whether there is a relationship between the Veteran's back disability, currently diagnosed as thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine, and the in-service back injury.  

6.  The Board accepts that the Veteran was exposed to chemicals other than herbicides while he was stationed at Fort McClellan.  

7.  The relevant competent evidence is in relative equipoise as to whether there is a relationship between the Veteran's currently diagnosed diabetes mellitus type II and his in-service chemical exposure.  





CONCLUSIONS OF LAW

1.  Service connection for facial injuries (also claimed as deformed facial bones, deformed septum, massive scar tissue formation, and facial scars) is not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).

3.  With application of the doctrine of reasonable doubt, service connection for thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  With application of the doctrine of reasonable doubt, service connection for diabetes mellitus type II as a result of chemical exposure is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.



Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in September 2003, April 2005, July 2006, and October 2011 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

At the outset, the Board notes that with respect to the Veteran's claims of entitlement to service connection for back pain and diabetes mellitus type II, given the favorable outcomes as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In regard to the remaining claims for service connection for facial injuries and PTSD, the Board finds that VA has met these duties with regard to these claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2003, April 2005, July 2006, and October 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the July 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in September 2003 and April 2005, prior to the appealed from rating decision, along with the subsequent notice provided in July 2006 and October 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in December 2011 and May 2012 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard, 4 Vet. App. at 384, 394 (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  In this regard, the Veteran's service treatment records are sparse and essentially consist of a Report of Medical Board, dated in October 1983, an Abstract of Service and Medical History, and his separation examination report, dated in August 1988.  In a statement from the Marine Corps Air Station, Wing Medical Office, dated in August 1988, it was noted that the Veteran's health record has been lost or misplaced.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The duty to assist includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in February 2012 and March 2012, which were thorough in nature and adequate for the purposes of deciding these claims.  The February 2012 VA examination was pertinent to the Veteran's claim for service connection for PTSD.  Based on review of the claims folder and interview and evaluation of the Veteran, the examiner concluded that the Veteran did not have PTSD.  The opinion was supported by adequate rationale and is deemed sufficient for the purpose of this adjudication.  In addition, in the March 2012 VA examination, the examiner concluded that the Veteran did not have facial injuries.  The examiner considered the Veteran's medical history as documented in the claims folder, and relevant medical principles and provided a sound rationale for the conclusion.  Collectively, these medical opinions are deemed adequate for the purpose of this adjudication and the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 



II. Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as arthritis and diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


III.  Facial Injuries, PTSD, and Back Pain

A. Factual Background

The Veteran's service treatment records are sparse and essentially consist of a Report of Medical Board, dated in October 1983, an Abstract of Service and Medical History, and his separation examination report, dated in August 1988.  In the Report of Medical Board, it was noted that in July 1983, the Veteran was involved in a motorcycle accident when another vehicle failed to yield the right-of-way and hit him.  At that time, he was in Boise, Idaho and was initially treated at St. Alphonsus Hospital for a right distal fracture, a left patellar fracture, left foot metatarsal fractures, and a basilar skull fracture.  The Medical Board concluded that the Veteran was unfit for full duty and he was assigned to six months limited duty.     

In August 1988, the Veteran underwent a separation examination.  At that time, his head, face, neck, and scalp, and spine and other musculoskeletal system, were clinically evaluated as "normal."  He was also clinically evaluated as "normal" for psychiatric purposes.    

In November 1988, the Veteran underwent a VA examination.  At that time, his head, face, neck, nose, sinuses, and mouth were all clinically evaluated as "normal."  

In a December 1988 rating action, the RO granted service connection for a left knee disability (status post fracture of the left patella); a left foot disability (status post fracture of great toe, 2nd, 3rd, 4th, and 5th metatarsals); status post basilar skull fracture; and status post fracture of the right radius and ulna, with right wrist disability.  

In July 2003, the Veteran filed claims of entitlement to service connection for facial scars and PTSD.  

In a statement from the Veteran, dated in October 2004, he stated that after his in-service motorcycle accident, he was unconscious and transferred to St. Alphonsus Hospital.  After a six day hospitalization, he was sent to the VA Medical Center (VAMC) in Boise for approximately two and a half months for rehabilitation.  He indicated that although a Medical Board initially found him unfit for duty, a second Medical Board allowed him to stay in the military with some limitations.  According to the Veteran, he stayed in the service for two more years.  However, he noted that he started to experience depression and blackouts to the point where he could no longer function.  The Veteran stated that in 1988, he was discharged, primarily because he was unable to sleep and had a hard time breathing due to facial injuries from the motorcycle accident.  He indicated that at present, he had trouble sleeping and had been diagnosed with sleep apnea.  The Veteran noted that his sleep apnea was due to deformity of his facial bones and septum with massive scar tissue formations causing him to have blackouts in his sleep.  He reported that he experienced broken facial bones due to his in-service accident.  According to the Veteran, he also experienced depression, and neck, back, and joint pain.     

Private medical records, dated from July 2002 to April 2003, show that in February 2002, the Veteran was diagnosed with obstructive sleep apnea.  The records are negative for any evidence showing that his sleep apnea was due to deformity of the Veteran's facial bones and septum, or massive scar tissue formations.

In May 2005, the Veteran underwent a VA examination.  At that time, he stated that he lost consciousness at the time of his in-service motorcycle accident.  According to the Veteran, he had his girlfriend behind him on the motorcycle and she was killed.  

In April 2005, the RO received private medical records from St. Alphonsus Hospital.  The records show that in July 1983, the Veteran was treated after he was injured in a motorcycle accident.  Upon admission, he noted that he remembered the accident and that he did not think he was unconscious.  He was hospitalized for the following: (1) basilar skull fracture, right side with some drainage of blood from the right ear, (2) slightly comminuted, closed, right distal radius fracture, (3) laceration of the left knee with communited, lateral patellar fracture, (4) partial peroneal nerve palsy, (5) fractures of the left great toe and the 2nd, 3rd, 4th, and 5th metatarsal heads.  The basilar skull fracture led to some bleeding from the right ear for approximately two days.  The Veteran had a mild headache and some discomfort with motion of the head and neck.  

A VA examination was conducted in October 2006.  At that time, the Veteran stated that at he had worked as a nuclear and chemical engineering specialist during service.  He noted that after his motorcycle accident, he had headaches and could no longer work.  However, the Veteran reported that he was not given a medical discharge.  Rather, he indicated that the military was downsizing the nuclear and chemical field at that time.  

In a private medical statement from K.S. D.O. (Doctor of Osteopathic Medicine), dated in October 2006, he stated that the Veteran had been his patient since September 1999.  According to Dr. S., the Veteran's active medical list included obstructive sleep apnea, depression and PTSD.  Dr. S. indicated that it was possible that the Veteran fractured his nose at the time of his in-service motorcycle accident, which ultimately led to some of his obstructive symptoms.  In regard to the Veteran's PTSD/depression, the Veteran had periods of emotion that exceeded normal limits.  He had outbursts of anger with deep regret and sorrow.  The Veteran took medication for his depression.  Dr. S. noted that he did not know the Veteran prior to his military service and, as such, he did not have a baseline to gauge his psychologic changes by.  According to Dr. S., the Veteran's emotional lability was typical of patients he had that were from the Vietnam War era.  Dr. S. indicated that he was not an expert on PTSD but that it was his opinion that the Veteran's psychologic state was attributable to his military service.  In regard to the Veteran's orthopedic injuries, Dr. S. stated that it was possible that the Veteran's in-service accident contributed to his current orthopedic status by increasing wear and tear of his joints, but that he had no direct evidence of that in this case.      

Attached to the private medical statement were private medical records from Dr. S., dated from September 1999 to August 2006.  The records show that in September 2003, the Veteran was in a motor vehicle accident and injured his neck, shoulders, ribs, and left knee.  He subsequently experienced neck pain.    

VAMC outpatient treatment records, dated from November 2006 to December 2008, show that in June 2007, the Veteran had complaints of chronic low back pain.  In December 2008, Dr. V.M.P. stated that the Veteran's low back pain and cervical spondylolisthesis were consequences of multiple trauma, specifically the in-service motorcycle accident. 

In a June 2007 rating action, the RO concluded that the Veteran had posttraumatic headaches that were a part of his service-connected status post basilar skull fracture.  

By a May 2008 rating action, the RO granted service connection for depression.  At that time, the RO noted that according to VAMC outpatient treatment records, the Veteran's depression was related to his closed head injury in service.  

In a VA medical statement, dated in August 2009, Dr. V.M.P. stated that in 1983, the Veteran was riding a motorcycle while serving as a military courier when he collided with an automobile at an intersection.  She indicated that the Veteran was thrown forward into the car and had a closed head injury with a basilar skull fracture, loss of consciousness, and "waxing and waning" levels of consciousness while in the ICU.  According to Dr. P., the Veteran sustained facial injuries including a broken nose, deviated nasal septum, and jaw and multiple facial fractures.  He also sustained neck and lower back injuries.  

In August 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Denver RO.  At that time, the Veteran stated that due to his in-service motorcycle accident, he developed PTSD.  He indicated that at the time of the accident, he was delivering paperwork when he was hit by an automobile.  According to the Veteran, after the accident, he was "in and out of a comatose state."  He noted that he sustained neck, back, and facial injuries due to the accident.  

In February 2012, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran had a history of depression, cognitive issues, difficult military experiences, headaches, and orthopedic issues.  He also had a history of diabetes, sleep apnea, hypertension, seizures, and thyroid problems.  While the Veteran was in the military, he was involved in a motorcycle accident.  After the Veteran's discharge, he sought treatment for depression.  The Veteran stated that he was irritable and having mood swings.  At present, the Veteran was separated from his wife and his two children lived with her.  Following the mental status evaluation, the diagnosis was the following: (Axis I) mood disorder, not otherwise specified, with depressive and possible hypomanic symptoms, severe, and cognitive disorder (Axis IV) physical concerns; family and marital tensions; unemployment; financial concerns; limited support system, and (Axis V) Global Assessment of Functioning (GAF) score of 45.  The examiner stated that because the Veteran was not showing persistent hyperarousal, re-experiencing, avoidance, detachment, numbing, and intrusive memories, which were all symptoms associated with a diagnosis of PTSD, it was his opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.   The examiner noted that the Veteran's mood disorder was related to his in-service head injury and subsumed the previous diagnosis of major depressive disorder.  In addition, the Veteran's cognitive disorder was a part of his mood disorder.  

A VA examination was conducted in March 2012.  At that time, the Veteran stated that after his in-service motorcycle accident, he sustained facial fractures including left orbit, left maxilla, right mandible with dental fractures and nasal fractures, all requiring reconstruction.  The examiner noted that the Veteran's history was not supported by available medical records.  A review of the private medical records from St. Alphonsus Hospital, which was where the Veteran received his initial treatment following the accident, showed no comment regarding any abnormality except right tympanic membrane blood and basilar skull fracture.  In addition, at the time of the Veteran's August 1998 separation examination, the Veteran's nose, sinuses, mouth, head, face, and scalp were all clinically evaluated as normal.  In a private medical record, dated in April 2002, the Veteran had a maxillofacial CT which showed a retention cyst at the right maxillary sinus, bilateral maxillary sinus mucosal thickening, left convex nasal spur, and mild lateral deviation of the left middle nasal turbinate.  

The physical examination showed that the Veteran had a scar of the left eyebrow that was of unclear etiology.  Examination of the Veteran's head and face was normocephalic.  There was no step-off palpated over the maxillary bones, orbital bones, or frontal region.  No other maxillary, frontal, or orbital deformity was noted.  The Veteran did not have any facial sensory losses.  Photographs were associated with the examination report.  Following the physical examination, the pertinent diagnoses were the following: (1) facial scar of the left eyebrow, (2) old nasal fracture, and (3) insufficient objective evidence to support a diagnosis of facial fractures.  The examiner stated that he was unable to identify any residuals of facial fractures upon examination.  According to the examiner, there was radiographic evidence of healed fracture deformity of the bridge of the nose.  However, there was no objective evidence identified to support a diagnosis of facial injuries with the in-service motorcycle accident or any other facial injury to the Veteran while in active service.  The examiner also reported that there was no objective evidence of record to support a relationship between the Veteran's left eyebrow scar and injury in service.  

In March 2012, the Veteran underwent a VA examination.  At that time, he stated that while he was hospitalized following his in-service motorcycle accident, he developed middle and lower back pain.  He indicated that after his discharge, he continued to experience chronic back pain.  According to the Veteran, approximately four years ago, he was in a motor vehicle accident which aggravated his back pain.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine.  The examiner opined that the aforementioned back disability was directly caused by the Veteran's period of active service, specifically the in-service motorcycle accident.  The examiner stated that considering the mechanism of the accident, which involved the Veteran being struck by a van and then being thrown into the air and landing on the ground, it was likely that the Veteran also injured his back directly during that accident due to the biomechanics of being thrown into the air and the impact of hitting the back on the ground.  The Veteran reported the onset of back symptoms following the accident and he appeared credible.  Although the available hospital records showed that severe spine injury, such as spinal cord damage, was ruled out following the accident, it was nevertheless plausible that the Veteran sustained a vertebral fracture to T8, as well as soft tissue injury/strain/sprain to the lower back due to the accident.  There was a plausible mechanism of injury.  The Veteran reported continuity of back symptoms ever since the accident and he appeared credible.  Thus, the examiner concluded that the Veteran's back disabilities represented the natural progression of his T8 fracture and chronic lumbar sprain/strain injury that likely occurred when he was thrown from the motorcycle and landed on the ground.  That would be consistent with the severity of the injuries sustained to other parts of his body (head, left lower limb).  According to the examiner, thoracic fractures often remained evidence on x-rays over time and were known to account for persistent back pain.  Furthermore, it was common medical knowledge that chronic lumbar strain/sprain may precipitate the degenerative cascade over time.       


B. Analysis

Facial Injuries

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for facial injuries (also claimed as deformed facial bones, deformed septum, massive scar tissue formation, and facial scars).    

Veterans are competent to describe in-service injuries, symptoms, and treatment, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the evidence in the Veteran's service treatment records and the private treatment records from St. Alphonsus conflict with the Veteran's lay statements about his in-service motorcycle accident and claimed facial injuries, and, for the following reasons, this evidence leads the Board to find that the Veteran's statements with regard to his claimed in-service facial injuries, to include deformed facial bones, deformed septum, massive scar tissue formation, and facial scars, are not credible.

The evidence of record confirms that in July 1983, the Veteran was involved in a motorcycle accident and was initially treated at St. Alphonsus Hospital.  However, even though the Veteran has maintained on numerous occasions that he was unconscious following the accident, the records from the St. Alphonsus Hospital specifically show that upon admission, the Veteran noted that he remembered the accident and that he did not think he was unconscious.  In addition, although the records reflect that he sustained numerous injuries following the accident, there is no evidence showing that he sustained any facial injuries, including a broken nose.  The basilar skull fracture did lead to some bleeding from the right ear, but there is no evidence of facial injuries, including deformed facial bones, deformed septum, massive scar tissue formation, and facial scars.  The Board also notes that in an October 2004 statement from the Veteran, he indicated that the reason for his discharge was that he was unable to sleep and had a hard time breathing due to facial injuries from the motorcycle accident.  However, there is no objective evidence of record showing that he was discharged partly due to his claimed facial injuries.  At the time of his August 1988 separation examination, the Veteran's head, face, neck, and scalp were all clinically evaluated as "normal."  Furthermore, in other evidence of record, the Veteran has given different reasons for his discharge, including the downsizing of the nuclear and chemical field and headaches.   

In the October 2004 statement from the Veteran, he also stated that his sleep apnea was due to deformity in his facial bones and septum with massive scar tissue formations which caused him to have blackouts in his sleep.  However, a review of private medical records, dated from July 2002 to April 2003, which show treatment for the Veteran's sleep apnea are negative for any evidence showing that his sleep apnea was due to deformity of the Veteran's facial bones and septum, or massive scar tissue formations  

The above evidence reflects that even though the Veteran contends that he sustained facial injuries at the time of his in-service accident, the records pertinent to his treatment following the accident are negative for any evidence showing that he had facial injuries due to his accident.  In addition, the Veteran's August 1988 separation examination was negative for any complaints or findings of facial injuries and the Veteran's head, face, neck, and scalp were all clinically evaluated as "normal."  This contemporaneous evidence conflicts with the Veteran's later statements.  The Board finds that the aforementioned medical evidence, which is more contemporaneous to the pertinent event, is of far greater probative value than the Veteran's later statements, most of which were made during the course of a claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the Veteran's statements that he sustained facial injuries, to include a broken nose, deformed facial bones, deformed septum, massive scar tissue formation, and facial scars, as a result of his in-service motorcycle accident, are not credible.  

The Board recognizes that in the October 2006 private medical statement from Dr. S., he stated that it was possible that the Veteran fractured his nose at the time of his in-service motorcycle accident.  In addition, in the August 2009 statement from VA physician, Dr. P., she indicated that following the Veteran's in-service motorcycle accident, he sustained facial injuries including a broken nose, deviated nasal septum and jaw and multiple facial fractures.  However, as stated above, there is no credible evidence of record that the Veteran fractured or broke his nose at the time of the in-service accident.  There is also no credible evidence that the Veteran sustained facial injuries including deviated nasal septum and jaw and multiple facial fractures, at the time of the accident.  As such, given that the references by Dr. S. and Dr. P. to the aforementioned facial injuries following the motorcycle accident are not based on a full factual foundation, the Board finds that any opinions by Dr. S. or Dr. P. stating that the Veteran has current residuals of facial injuries due to the in-service accident lacks credibility, and are therefore, without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

By contrast, the Board attaches significant probative value to the conclusion reached by the examiner from the Veteran's March 2012 VA examination.  The examiner concluded that there was insufficient objective evidence to support a diagnosis of facial fractures.  The examiner noted the Veteran's contentions that he sustained facial fractures at the time of his in-service accident.  However, the examiner reported that the Veteran's history was not supported by available medical records.  The examiner recognized that there was current radiographic evidence of healed fracture deformity of the bridge of the Veteran's nose.  However, there was no objective evidence identified to support a diagnosis of facial injuries with the in-service motorcycle accident or any other facial injury to the Veteran while in active service.  Although the Veteran had a facial scar of the left eyebrow, there was no objective evidence of record to support a relationship between the Veteran's left eyebrow scar and injury in service.  The Board finds that this opinion is clearly based upon a review of the relevant evidence in the claims file.  In addition, the examiner's opinion is also supported by a rationale.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for facial injuries (also claimed as deformed facial bones, deformed septum, massive scar tissue formation, and facial scars).  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


PTSD

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

A revision of 38 C.F.R. § 3.304(f) (3) (effective July 13, 2010) (which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply as the Veteran did not have wartime service, i.e., did not serve in combat, and the record does not show or suggest that he had any exposure to terrorist activity.  

At the outset, in regard to psychiatric disorders other than PTSD, the Board notes that the Veteran is already service-connected for depression.  

In this case, the Veteran contends that he currently has PTSD that is due to his in-service motorcycle accident.  In this regard, the first step is to determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.  

In order to prevail on the issue of service connection, there must first be evidence of a current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, the Board recognizes that the Veteran has been diagnosed with PTSD.  However, at best, this diagnosis appears to be a result of the Veteran's own report and not the opinion of a medical professional based on a comprehensive psychiatric evaluation of the Veteran and review of the record.  A review of the evidence of record shows that although the Veteran has been shown to be diagnosed with PTSD, such evidence does not show that the Veteran has a current diagnosis of PTSD in accordance with DSM-IV.  

In the October 2006 private medical statement from Dr. O., he opined that the Veteran had PTSD that was attributable to his military service.  However, Dr. O. himself reported that he was not an expert on PTSD and he did not base his opinion on a comprehensive psychiatric evaluation of the Veteran.  In addition, he did not provide a diagnosis of PTSD in accordance with DSM-IV.  In this regard, he did not indicate how each of the prongs of the DSM-IV criteria were met, limiting the probative value of such diagnosis.  

The Board also recognizes that the VAMC outpatient treatment records include diagnoses of PTSD on the Veteran's problem lists.  However, at best, these diagnoses appear to be a result of the Veteran's own report and not the opinion of a medical professional based on a comprehensive psychiatric evaluation of the Veteran.  There is no evidence showing that a VA examiner indicated how each of the prongs of the DSM-IV criteria were met, limiting the probative value of such diagnosis.  

By contrast, the Board attaches significant probative value to the conclusion reached by the VA examiner in the February 2012 VA examination report.  This examiner specifically noted that he had reviewed the Veteran's claims file.  He also compiled the Veteran's personal and military history and extensively interviewed and evaluated the Veteran.  The examiner stated that because the Veteran was not showing persistent hyperarousal, re-experiencing, avoidance, detachment, numbing, and intrusive memories, which were all symptoms associated with a diagnosis of PTSD, it was his opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  This is highly probative evidence against the claim.  In regard to the Veteran's mood and cognitive disorders, the examiner opined that they were related to, and a part of, the Veteran's service-connected depression.  

The Board notes that PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.  For these reasons, the Veteran as a lay person is not competent to declare that he has PTSD or to offer an opinion that PTSD is related to the incident in service as the Veteran has described as PTSD is not a simple medical condition.  In addition, it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that the Veteran has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d).

In light of the above, the weight of the evidence is against a finding that the Veteran meets the criteria for a current diagnosis of PTSD.  Given the finding that the Veteran does not have PTSD, stressor verification is simply not warranted, although clearly, the Veteran was in a motorcycle accident during service.  

Based on the foregoing, the Board finds that the preponderance of the evidence of record is against a grant of entitlement to service connection for PTSD, and the Veteran's claim must be denied.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Pain

The Veteran's service treatment records document that he sustained head and left knee and foot injuries at the time of his 1983 motorcycle accident.  In addition, although the records do not reflect that the Veteran injured his back at the time of his accident, he has reported that he injured his back at the time of his accident, and the VA examiner from the Veteran's March 2012 VA examination has confirmed that such contentions were plausible considering the mechanism of his injury.  The Board also notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is further competent to report what comes to him through his senses, which would include experiencing back pain at the time of his injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App.465, 470 (1994).  Therefore, the Board will accept as true that the Veteran injured his back at the time of his 1983 motorcycle accident and developed back pain.  

In this case, the evidence of record shows that the Veteran has a back disability, currently diagnosed as thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine.  Thus, given that the evidence of record shows that the Veteran currently has a back disability, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed back disability to his in-service back injury.  In this regard, the Board recognizes that in the March 2012 VA examination report, the examiner specifically linked the Veteran's currently diagnosed thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine to his in-service back injury.  Although the available hospital records showed that severe spine injury, such as spinal cord damage, was ruled out following the accident, the examiner reported that it was nevertheless plausible that the Veteran sustained a vertebral fracture to T8, as well as soft tissue injury/strain/sprain to the lower back due to the accident.  There was a plausible mechanism of injury.  The examiner then stated that the Veteran's current back disability was related to his in-service back injury.  He noted that it was common medical knowledge that chronic lumbar strain/sprain may precipitate the degenerative cascade over time.  This opinion supports, rather than opposes, the Veteran's contentions.

The Court has held that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the opinion from the examiner from the March 2012 VA examination report supports, rather than opposes, the Veteran's contentions.  The Board recognizes that although the Veteran has stated that he had experienced chronic back pain since his in-service back injury, the evidence of record does not essentially show complaints of chronic back pain until he filed his current claim.  Thus, upon a review of the evidence of record, there is positive and negative evidence that is in relative equipoise as to whether the Veteran's back disability, currently diagnosed as thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine, is related to his in-service back injury.  Therefore, the Board finds that, with application of the doctrine of reasonable doubt, service connection for thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


IV. Diabetes Mellitus Type II

In regard to the Veteran's claim for service connection for diabetes mellitus type II, the Veteran contends that he has diabetes mellitus due to in-service herbicide and/or chemical exposure.  Specifically, in the August 2009 Travel Board hearing, the Veteran stated that in 1984, he was stationed at Fort McClellan in Alabama and worked as an instructor training people in decontamination.  He maintained that he was exposed to herbicides and chemicals when he was in charge of some cleanups in the forest.  In support of his claim, he submitted the August 2009 VA medical statement from Dr. V.M.P., wherein she indicated that while the Veteran was stationed at Fort McClellan, he was working as a nuclear and chemical specialist in the Marine Corps.  At that time, he was exposed to a variety of potentially toxic/carcinogenic chemicals and Dr. P. opined that it was just as likely as not that those chemical exposures may have led to his diabetes.  

In the May 2010 remand, the Board acknowledged that one of the Veteran's DD-214 Forms reflected that he was transferred to Fort McClellan.  A second DD-214 Form showed that he served as a Nuclear Biological and Chemical Defense Specialist.  Additionally, in support of his claim, the Veteran submitted literature regarding chemical use in Fort McClellan.  This evidence included records from the internet about Fort McClellan.  In the records, it was noted that Fort McClellan was one of the principal chemical and biological training centers for the Defense Department and was the only facility in the country where live chemical agents were used in training.  He also submitted a document entitled "Final Environmental Baseline Survey Fort McClellan, Alabama," dated in January 1998.  Thus, the Board reported that although the evidence of record showed that the Veteran worked as a Nuclear Biological and Chemical Defense Specialist in service, it was unclear precisely to what chemicals he may have been exposed.  In this regard, the Board observed that VA had developed specific procedures to determine whether a veteran was exposed to herbicides in a location other than the Republic of Vietnam or along the demilitarized zone in Korea, which were set forth in VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  Thus, upon remand, the RO was required to take the necessary actions to comply with the evidentiary development procedures required by M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  After attempting to verify precisely what chemicals to which the Veteran may have been exposed in service, to include herbicides, the RO was requested to schedule the Veteran for a VA examination.  Following the physical examination and a review of the claims file, the examiner was requested to render an opinion as to whether it was at least as likely as not that the Veteran's diabetes mellitus, type II was caused or aggravated by his active duty service, to include in- service exposure to chemicals or herbicides.


In December 2010, the RO requested that the National Personnel Records Center (NPRC) provide any documents showing that the Veteran was exposed to herbicides during service.  In the January 2011 return response, the NPRC stated that there were no records of exposure to herbicides.  In addition, in a February 2011 statement from Compensation and Pension (C&P) Service, they stated that a review of the Department of Defense's documentation did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at any location in Alabama, including Fort McClellan.  Moreover, in a September 2011 reply from the US Army Records Management, they indicated that they could not verify that the Veteran was exposed to tactical herbicides or Agent Orange while stationed at Fort McClellan.  Thus, in an October 2011 Memorandum, the RO concluded that the evidence of record failed to confirm that the Veteran was exposed to herbicides, namely Agent Orange, at Fort McClellan.  

In March 2012, the Veteran underwent a VA examination.  At that time, the examiner stated that according to the Veteran, while he was an instructor at Fort McClellan, he was required to bring up over 700 drums of benzene mercury and that there was lead in the drums, as well as herbicides including mixing agents for Agent Orange.  The Veteran also reported exposure to diesel fuel fumes while stationed in El Torro, California, where he was responsible for weed control on runways, and handling leakage from dump sites for diesel fuel and oils at the Air base.  He further noted that he had documented radiation exposures which occurred in 1985 to 1986 related to military duties.  According to the Veteran, he was involved in transportation (as a lead specialist) from New Mexico to Idaho where radioactive material was cleaned during that time.  The Veteran stated that he had exposure to live-rod Plutonium which, for security reasons, he was unable to discuss further.     

Following the physical examination and a review of the Veteran's claims file and current available literature, the examiner opined that it was at least as likely as not that the Veteran's currently diagnosed diabetes mellitus type II was caused by his active duty service, to include in-service exposure to chemicals and herbicides.  The examiner noted that given the large number of identified drums of pentachlorophenol (PCP) stored onsite at Fort McClellan, that was as likely as not the exposure most directly related to the Veteran's diabetes mellitus.  According to the examiner, dioxins were known contaminants in technical grade PCP.  Dioxins were also known to be associated with the development of diabetes mellitus.  In regard to literature reviewed, the examiner referred to the January 1998 document entitled "Final Environmental Baseline Survey Fort McClellan, Alabama."  The examiner noted that according to the survey, in October 1985, the Alabama Department of Environmental Management gave a notice of violation for leaking drums and drums improperly labeled.  In addition, in January 1987, it was noted that 50 drums of PCP were stored on site.  Moreover, the survey included a long list of other chemicals and compounds identified in the ground water associated with above ground and underground storage units at Fort McClellan.  

In this case, the Board concurs with the October 2011 Memorandum wherein the RO concluded that the evidence of record failed to confirm that the Veteran was exposed to herbicides, namely Agent Orange, at Fort McClellan.  However, in regard to whether the Veteran was exposed to chemicals other than herbicides while at Fort McClellan, the Board will accept as true that he had such exposure.  In this regard, the Board observes that the Veteran's service records confirm that he was stationed at Fort McClellan and that his Military Occupational Specialty (MOS) was as a Nuclear Biological and Chemical Defense Specialist.  In consideration of the Veteran's MOS, and following a review of the literature submitted by the Veteran regarding chemical use at Fort McClellan, the Board finds the Veteran's statements in regard to exposure to chemicals other than herbicides while at Fort McClelland, to be credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus type II.  Thus, given that the evidence of record reflects that the Veteran currently has diabetes mellitus, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed diabetes mellitus type II to his in-service exposure to chemicals other than herbicides.  In this regard, the Board recognizes that in the August 2009 VA statement from Dr. V.M.P., she linked the Veteran's diabetes to his in-service exposure to chemicals.  In addition, in the March 2012 VA examination report, the examiner concluded that there was a nexus between the Veteran's currently diagnosed diabetes mellitus and his in-service exposure to chemicals.  

The Court has held that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the August 2009 and March 2012 VA opinions support, rather than oppose the Veteran's contentions.  Thus, the Board finds that the evidence is at least in equipoise on the nexus question at hand and resolving all reasonable doubt in favor of the Veteran, service connection for diabetes mellitus type II secondary to chemical exposure is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for facial injuries (also claimed as deformed facial bones, deformed septum, massive scar tissue formation, and facial scars) is denied.    

Entitlement to service connection for posttraumatic stress disorder is denied.  

Entitlement to service connection for thoracic compression fracture at T8 and degenerative joint and disk disease of the lumbosacral spine is granted.  

Entitlement to service connection for diabetes mellitus type II secondary to chemical exposure is granted.  









REMAND

In regard to the Veteran's claim for service connection for obstructive sleep apnea, as noted in the Introduction of this decision, in an August 2012 statement from the Veteran's representative, Military Order of the Purple Heart, they maintained that the Veteran's sleep apnea was also caused or aggravated by his service-connected traumatic brain injury/status post basilar skull fracture and/or depression.  Thus, such statements raise the issue of service connection for sleep apnea as secondary to service-connected traumatic brain injury/status post basilar skull fracture and/or depression.  The Board notes that the Court has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson, 21 Vet. App. at 545, 550-51, citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  However, the RO has not addressed the theory of service connection for obstructive sleep apnea as secondary to service-connected traumatic brain injury/status post basilar skull fracture and/or depression, to include providing notice of what evidence and information is needed to substantiate this theory of the claim.  See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2011).  Therefore, the RO should consider the secondary theories for service connection after completing the development noted below.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA with respect to the claim for service connection for obstructive sleep apnea (claimed as breathing, respiratory and sleeping problems, and blackouts), to include as secondary to service-connected traumatic brain injury/status post basilar skull fracture and/or depression.  The RO must (a) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim for secondary service connection; (b) inform the claimant about the information and evidence that VA will seek to provide; and (c) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

2.  After any additional evidence has been obtained and added to the record, the RO must return the claims file to the examiner who conducted the March 2012 VA examination that was pertinent to the Veteran's obstructive sleep apnea, or another VA physician if the aforementioned examiner is no longer available, and request that the examiner provide an addendum opinion to the March 2012 VA examination report.  Specifically, the examiner must provide an opinion as to (a) whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed obstructive sleep apnea was caused or aggravated by the Veteran's service- connected traumatic brain injury/status post basilar skull fracture, and (b) whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed obstructive sleep apnea was caused or aggravated by the Veteran's service- connected depression.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed.  If the examiner finds that another examination is required to address the aforementioned questions, such an examination should be scheduled.   

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


